CONTRACT OF SALE


This Contract is entered into by and between JOE WANG, TRUSTEE ("Seller"), and
SILVERLEAF RESORTS, INC., a Texas corporation ("Purchaser").


WITNESSETH :
 
FOR AND IN CONSIDERATION of the promises, undertakings, and mutual covenants of
the parties herein set forth, Seller hereby agrees to sell and Purchaser hereby
agrees to purchase and pay for all that certain property hereinafter described
in accordance with the following terms and conditions:
 
ARTICLE I
PROPERTY


The conveyance by Seller to Purchaser shall include those certain tracts or
parcels of land situated in Davenport, Polk County, Florida, said tracts
containing approximately 30.31 acres and being more particularly described in
Exhibit "A" attached hereto and made a part hereof for all purposes, together
with all and singular the rights and appurtenances pertaining to such property
including any right, title and interest of Seller in and to adjacent strips or
gores, streets, alleys or rights-of-way, all rights of ingress and egress
thereto, and all improvements and fixtures located on said property (the
foregoing property is herein referred to collectively as the "Subject
Property").



--------------------------------------------------------------------------------


ARTICLE II
PURCHASE PRICE


The purchase price to be paid by Purchaser to Seller for the Subject Property
shall be the sum of Four Million and No/100 Dollars ($4,000,000.00). The
purchase price shall be payable in the following manner.
 
A.            $1,000,000.00 of the total purchase price shall be payable in cash
at the closing, less any earnest money deposits retained by Seller;


B.            The balance of the purchase price shall be paid by Purchaser’s
execution and  delivery at the closing of a promissory note (the “Note”) payable
to Seller in the original principal amount of $3,000,000.00. The Note shall
provide and be secured as follows:



  (i) 
The Note shall bear interest at the rate of six (6%) percent per annum; 

     

 
(ii)
The Note shall be payable over a period of three (3) years in twelve successive
quarterly installments, the first of such installments to be due and payable on
the first (1st) day of the fourth (4th) month following the month in which the
Note is executed, and a like installment to be due and payable on the first
(1st) day of every third (3rd) month thereafter until the Note is paid in full;
the first eleven (11) of such installments shall each be in the amount of
$250,000.00 of principal plus all then accrued but unpaid interest on the
outstanding principal balance of the Note; the twelve (12th) and final
installment shall be in the amount of the then remaining unpaid principal
balance of the Note, plus all then accrued but unpaid interest thereon.




 
(iii)
The Note shall provide that it may be prepaid at any time, in whole or in part,
without premium or penalty; any partial prepayment shall be applied to the
principal due on the Note;




 
(iv)
The Note shall further provide that the execution thereof shall impose upon
Purchaser no personal liability whatsoever for payment of the indebtedness
evidenced thereby, or any sum owed under the Mortgage (as defined hereinbelow)
which will secure payment of the Note and the Seller shall seek no personal
judgment against Purchaser for the payment of the debt evidenced by the Note or
any deficiency arising from a foreclosure sale under the Mortgage, it being
understood and agreed that the sole recourse of Seller for collection of the
Note shall be against the Subject Property described in the Mortgage;




 
(v)
The Note shall be secured by a first Mortgage (the “Mortgage”) to be executed in
Seller’s favor at the closing; both the Note and the Mortgage shall provide
that, upon the occurrence of a default thereunder, Seller must provide Purchaser
with written notice thereof, and permit Purchaser to have ten (10) days from the
date of the notice within which to cure the default before exercising any of
Seller’s remedies thereunder;




 
(vi)
Both the Note and the Mortgage shall otherwise be in form and substance
satisfactory to counsel for Seller and Purchaser.




--------------------------------------------------------------------------------


ARTICLE III
EARNEST MONEY


Within two (2) business days after final execution of this Contract by all
parties hereto, Purchaser shall deliver to First American Title Insurance
Company (the "Escrow Agent" or the "Title Company"), whose address is 2101 Park
Center Drive, Suite 190, Orlando, Florida 32835, to the attention of Mitchell S.
Corriveau, Vice President, a check payable to the order of the Agent in trust in
the amount of Fifty Thousand and No/100 Dollars ($50,000.00) ("Earnest Money").
All Earnest Money shall be held and delivered in accordance with the provisions
hereof. Escrow Agent shall immediately present for payment the check deposited
by Purchaser and deposit same into an interest bearing Trust Account. All
interest accruing upon the Earnest Money shall be held for the benefit of
Purchaser so long as Purchaser is not in default under the terms of this
Contract. If Purchaser defaults under the terms of this Contract or fails to
acquire the Property through no fault of Seller, all interest accruing on the
Earnest Money shall accrue to the benefit of Seller.
 
If Purchaser does not terminate this Contract during the Inspection Period (as
defined in Article VI hereinbelow) then, within two (2) business days after the
expiration of the Inspection Period, the Title Company shall immediately
disburse the entire $50,000.00 earnest money deposit to Seller; upon such
disbursement the $50,000.00 earnest money deposit shall be non-refundable to the
Purchaser except in the event of a default by Seller hereunder, but, if this
Contract closes, then the entire $50,000.00 earnest money deposit shall be
applied in partial satisfaction of the purchase price payable at closing.
 

--------------------------------------------------------------------------------


In the event that this Contract is closed, then all Earnest Money shall be
applied in partial satisfaction of the purchase price hereunder. In the event
that this Contract does not close, then the Earnest Money shall be disbursed in
the manner provided for elsewhere herein. Notwithstanding the foregoing or
anything to the contrary contained elsewhere in this Contract, it is understood
and agreed that One Hundred Dollars ($100.00) of the Earnest Money shall in all
events be delivered to Seller as valuable consideration for the inspection
period described in Article VI hereinbelow and the execution of this Contract by
Seller.


ARTICLE IV
PRE-CLOSING OBLIGATIONS OF SELLER


Within twenty (20) days from the date of execution of this Contract, Purchaser,
at Purchaser’s sole cost and expense, shall obtain and deliver to Seller copies
of the following (collectively, the "Due Diligence Items"):
 
a.  An as-built survey of the Subject Property which Survey shall be dated
subsequent to the date of execution of this Contract and which Survey shall: (a)
include a metes and bounds legal description of the Subject Property; (b)
accurately show all improvements, encroachments and uses and accurately show all
easements and encumbrances visible or listed on the Title Commitment
(identifying each by recording reference if applicable); (c) recite the exact
number of square feet included within the Subject Property and within each
building, if any, located on the Subject Property; (d) state whether the Subject
Property (or any portion thereof) lies within a flood zone or flood prone area;
(e) contain a certificate verifying that the Survey was made on the ground, that
the Survey is correct, that there are no improvements, encroachments, easements,
uses or encumbrances except as shown on the survey plat, that the area
represented for the Subject Property has been certified by the surveyor as being
correct and that the Subject Property does not lie within any flood zone or
flood prone area, except as indicated thereon, that the Subject Property has
access to public streets as indicated thereon, and otherwise be in the form of
Exhibit "B" attached hereto and made a part hereof; and (f) otherwise be in form
sufficient for the amendment of the boundary exception by the Title Company.
Unless otherwise agreed by Seller and Purchaser, the metes and bounds
description contained in the Survey shall be the legal description employed in
the documents of conveyance of the Subject Property;



--------------------------------------------------------------------------------


b.  A current commitment (the "Title Commitment") for the issuance of an owner's
policy of title insurance to the Purchaser from the Title Company, together with
good and legible copies of all documents constituting exceptions to Seller's
title as reflected in the Title Commitment;


It is understood and agreed that there are currently two (2) outdoor billboard
signs located on the Subject Property, one pursuant to a Renewal Lease between
Seller and Lamar Company dated September 3, 2002, and a second pursuant to a
lease between Seller and Whiteo Outdoor Advertising (the rights of Whiteo
Outdoor Advertising having been subsequently signed to Lamar Company) dated
August 28, 1998. In addition, there is an outstanding notice of violation and
notice of hearing for billboards located on the Subject Property issued by Polk
County, Florida. Upon execution of this Contract, Seller shall promptly furnish
copies of the foregoing leases and notices to Purchaser. At closing, Seller
shall deliver an assignment and assumption agreement to Purchaser assigning all
of Seller’s interest in and to the foregoing leases, and Purchaser shall assume
all rights and obligations of the lessor under said leases from and after the
date of closing.  


ARTICLE V
TITLE INSPECTION PERIOD


Purchaser shall have a period of thirty (30) days following the date of
execution of this Contract within which to review and approve the information to
be obtained by Purchaser pursuant to subparagraphs (a) and (b) of Article IV
(the "Title Review Period"). If the information to be obtained pursuant to
subparagraphs (a) and (b) of Article IV reflects or discloses any defect,
exception or other matter affecting the Subject Property ("Title Defects") that
is unacceptable to Purchaser, then prior to the expiration of the Title Review
Period Purchaser shall provide Seller with written notice of Purchaser's
objections. Seller may, at its sole option, elect to cure or remove the
objections raised by Purchaser; provided, however, that Seller shall have no
obligation to do so. Should Seller elect to attempt to cure or remove the
objections, Seller shall have thirty (30) days from the date of Purchaser's
written notice of objections (the "Cure Period") in which to accomplish the
cure. In the event Seller either elects not to cure or remove the objections or
is unable to accomplish the cure prior to the expiration of the Cure Period,
then Seller shall so notify Purchaser in writing specifying which objections
Seller does not intend to cure, and then Purchaser shall be entitled, as
Purchaser's sole and exclusive remedies, either to terminate this Agreement by
providing written notice of termination to Seller within ten (10) days from the
date on which Purchaser receives Seller's no-cure notice or waive the objections
and close this transaction as otherwise contemplated herein. If Purchaser shall
fail to notify Seller in writing of any objections to the state of Seller's
title to the Subject Property as shown by the Survey and Title Commitment, then
Purchaser shall be deemed to have no objections to the state of Seller's title
to the Subject Property as shown by the Survey and Title Commitment, and any
exceptions to Seller's title which have not been objected to by Purchaser and
which are shown on the Survey or described in the Title Commitment shall be
considered to be "Permitted Exceptions." It is understood and agreed that the
Subject Property will be conveyed to Purchaser subject to the billboard sign
leases and the notice of violation and notice of hearing for billboards which
currently affect the Subject Property and that such leases and notices shall be
Permitted Exceptions.



--------------------------------------------------------------------------------


ARTICLE VI
INSPECTION PERIOD


Purchaser, at Purchaser's sole expense, shall have the right to conduct a
feasibility, environmental, engineering and physical study of the Subject
Property for a period of time commencing on the date of execution of this
Contract and expiring sixty (60) days thereafter (the "Inspection Period").
Purchaser and Purchaser's duly authorized agents or representatives shall be
permitted to enter upon the Subject Property at all reasonable times during the
Inspection Period in order to conduct engineering studies, soil tests and any
other inspections and/or tests that Purchaser may deem necessary or advisable.
Purchaser shall furnish Seller with copies of any and all inspection reports
obtained by Purchaser free of charge. Purchaser further agrees to indemnify and
hold Seller harmless from any claims or damages, including reasonable attorneys'
fees, resulting from Purchaser's inspection of the Subject Property. In the
event that the review and/or inspection conducted by this paragraph shows any
fact, matter or condition to exist with respect to the Subject Property that is
unacceptable to Purchaser, in Purchaser's sole discretion, or if for any reason
Purchaser determines that purchase of the Subject Property is not feasible, then
Purchaser shall be entitled, as Purchaser's sole remedy, to cancel this Contract
by providing written notice of cancellation to Seller prior to the expiration of
the Inspection Period. If Purchaser shall provide written notice of cancellation
prior to the expiration of the Inspection Period, then this Contract shall be
cancelled, and thereafter neither Seller nor Purchaser shall have any continuing
obligations one unto the other. Upon any such cancellation of this Contract by
Purchaser, then the Purchaser shall provide the Title Company with verification
that all inspection costs and expenses have been paid by Purchaser, and
thereupon the Title Company shall return all earnest money (less $100.00) to
Purchaser.



--------------------------------------------------------------------------------


ARTICLE VII
REPRESENTATIONS, WARRANTIES, AND COVENANTS OF SELLER


Seller represents and warrants to Purchaser that Seller will have at closing
good and indefeasible fee simple title to the Subject Property free and clear of
all liens, encumbrances, covenants, restrictions, rights-of-way, easements, and
any other matters affecting title to the Subject Property except for the
Permitted Exceptions.
 
Seller further covenants and agrees with Purchaser that, from the date hereof
until the closing, Seller shall not sell, assign, or convey any right, title, or
interest whatsoever in or to the Subject Property, or create or permit to exist
any lien, security interest, easement, encumbrance, charge, or condition
affecting the Subject Property without promptly discharging the same prior to
closing.
 
Seller hereby further represents and warrants to Purchaser as follows:
 
a.  Except for the notice of violation and notice of hearing for billboards
described in Article IV hereinabove, there are no actions, suits, or proceedings
pending or, to the best of Seller's knowledge, threatened against Seller or
otherwise affecting any portion of the Subject Property, at law or in equity, or
before or by any federal, state, municipal, or other governmental court,
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign;


b.  The execution by Seller of this Contract and the consummation by Seller of
the sale contemplated hereby have been duly authorized, and do not, and, at the
closing date, will not, result in a breach of any of the terms or provisions of,
or constitute a default under any indenture, agreement, instrument, or
obligation to which Seller is a party or by which the Subject Property or any
portion thereof is bound, and do not, and at the closing date will not,
constitute a violation of any regulation affecting the Subject Property;


c.  Except for the notice of violation and notice of hearing for billboards
described in Article IV hereinabove, Seller has not received any notice of any
violation of any ordinance, regulation, law, or statute of any governmental
agency pertaining to the Subject Property or any portion thereof;


d.  That, at closing, there will be no unpaid bills, claims, or liens in
connection with any construction or repair of the Subject Property except for
ones which will be paid in the ordinary course of business or which have been
bonded around or the payment of which has otherwise been adequately provided for
to the complete satisfaction of Purchaser; and


e.  To the best of Seller's knowledge, there has been no material release of any
pollutant or hazardous substance of any kind onto or under the Subject Property
that would result in the prosecution of any claim, demand, suit, action or
administrative proceeding based on any environmental requirements of state,
local or federal law including, but not limited to, the Comprehensive
Environmental Response Compensation and Liability Act of 1980, U.S.C. § 9601 et
seq.



--------------------------------------------------------------------------------


All of the foregoing representations and warranties of Seller are made by Seller
both as of the date hereof and as of the date of the closing hereunder and shall
survive the closing hereunder. Notwithstanding the foregoing or anything to the
contrary contained herein, it is understood and agreed that the representations
and warranties set forth hereinabove shall survive the closing of this Contract
only for a period of one (1) year following the closing date, but not
thereafter, and Seller shall have no liability of any kind whatsoever for any
breach thereof except to the extent a claim is asserted against Seller within
such one (1) year period.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


The obligation of Purchaser to close this Contract shall, at the option of
Purchaser, be subject to the following conditions precedent:
 
a.  All of the representations, warranties and agreements of Seller set forth in
this Contract shall be true and correct in all material respects as of the date
hereof and at closing, and Seller shall not have on or prior to closing, failed
to meet, comply with or perform in any material respect any conditions or
agreements on Seller's part as required by the terms of this Contract.


b.  There shall be no change in the matters reflected in the Title Commitment,
and there shall not exist any encumbrance or title defect affecting the Subject
Property not described in the Title Commitment except for the Permitted
Exceptions.


c.  There shall be no changes in the matters reflected in the Survey, and there
shall not exist any easement, right-of-way, encroachment, waterway, pond, flood
plain, conflict or protrusion with respect to the Subject Property not shown on
the Survey.


d.  No material and substantial change shall have occurred with respect to the
Subject Property which would in any way affect the findings made in the
inspection of the Subject Property described in Article VI hereinabove.



--------------------------------------------------------------------------------


If any such condition is not fully satisfied by closing, Purchaser may terminate
this Contract by written notice to Seller whereupon this Contract shall be
cancelled, and thereafter neither Seller nor Purchaser shall have any continuing
obligations one unto the other. Upon any such cancellation of this Contract by
Purchaser, then the Purchaser shall provide the Title Company with verification
that all inspection costs and expenses have been paid by Purchaser, and
thereupon the Title Company shall return all earnest money (less $100.00) to
Purchaser.


ARTICLE IX
CLOSING


The closing hereunder shall take place at the offices of the Title Company. The
closing shall occur on or before thirty (30) days from the date of expiration of
the Inspection Period. Purchaser shall notify Seller at least five (5) days in
advance of the exact time and date of closing. Seller and Purchaser hereby agree
that Purchaser shall have the right to obtain one ninety (90) day extension of
the deadline for closing hereunder by delivering to Seller a non-refundable
extension fee in the amount of $100,000.00 ("Extension Fee"). The Extension Fee
shall be paid directly to Seller and shall not be subject to any escrow. If
Purchaser exercises this right, then the deadline for closing hereunder shall be
extended by ninety (90) days. The $100,000.00 extension fee that must be paid by
Purchaser in order to extend the deadline for closing hereunder by ninety (90)
days shall be non-refundable to Purchaser but, if this Contract closes, shall be
applied in partial satisfaction of the purchase price payable hereunder. Seller
and Purchaser further agree that, if Purchaser has exercised Purchaser's right
to obtain the first ninety (90) day extension of the deadline for closing
hereunder, then Purchaser shall have the right to obtain a second ninety (90)
day extension of the deadline for closing hereunder by delivering to Seller a
second non-refundable extension fee in the amount of $100,000.00 ("Second
Extension Fee"). The Second Extension Fee shall be paid directly to Seller and
shall not be subject to any escrow. If Purchaser exercises this right, then the
deadline for closing hereunder shall be extended by an additional ninety (90)
days. The Second Extension Fee shall be non-refundable to Purchaser and, if this
Contract closes, shall not be applied in partial satisfaction of the purchase
price payable hereunder.



--------------------------------------------------------------------------------


ARTICLE X
SELLER'S OBLIGATIONS AT CLOSING


At the closing, Seller shall do the following:
 
a.  Deliver to Purchaser a special warranty deed covering the Subject Property,
duly signed and acknowledged by Seller, which deed shall be in form reasonably
acceptable to Purchaser for recording and shall convey to Purchaser good and
indefeasible fee simple title to the Subject Property, free and clear of all
liens, rights-of-way, easements, and other matters affecting title to the
Subject Property, except for the Permitted Exceptions.


b.  Deliver such evidence or other documents that may be reasonably required by
the Title Company evidencing the status and capacity of Seller and the authority
of the person or persons who are executing the various documents on behalf of
Seller in connection with the sale of the Subject Property.


c.  Deliver a non-withholding statement that will satisfy the requirements of
Section 1445 of the Internal Revenue Code so that Purchaser is not required to
withhold any portion of the purchase price for payment to the Internal Revenue
Service.


d.  Deliver to Purchaser any other documents or items necessary or convenient in
the reasonable judgment of Purchaser to carry out the intent of the parties
under this Contract.


ARTICLE XI
PURCHASER'S OBLIGATIONS AT CLOSING


At the closing, Purchaser shall deliver to Seller the following:
 
(A)  The cash portion of the purchase price;
(B)  The Note duly executed by Purchaser;
(C)  The Mortgage duly executed and acknowledged by Purchaser and in a
form ready for recording;



--------------------------------------------------------------------------------


(D)  Purchaser shall require the Title Company to furnish to Purchaser a
"marked-up" title commitment to be followed by an Owner's Policy of Title
Insurance (the "Title Policy") within a reasonable period of time and upon the
Title Company's receipt of the original, recorded documents evidencing the
transaction issued by the Title Company on the standard form in use in the State
of Florida, insuring good and marketable fee simple title to the Subject
Property in the Purchaser, in the amount of the purchase price subject only to
the Permitted Exceptions. All costs related to title insurance including the
costs of title searches, title examinations, title commitments, title binders,
and title policy premiums shall be the responsibility of Purchaser; and


(E)  A Mortgagee Policy of Title Insurance issued by the Title Company on the
standard form in use in the State of Florida insuring Seller that the lien
created by the Mortgage is a good and valid first lien on the Subject Property
in favor of Seller.


ARTICLE XII
COSTS AND ADJUSTMENTS


At closing, the following items shall be adjusted or prorated between Seller and
Purchaser:
 
a.  Ad valorem taxes for the Subject Property for the current calendar year
shall be prorated as of the date of closing, and Seller shall pay to Purchaser
in cash at closing Seller's prorata portion of such taxes. Seller's prorata
portion of such taxes shall be based upon assessments for the immediately
preceding calendar year taking into account the maximum allowable discount.


b.  Purchaser will pay taxes and recording fees on notes, mortgages and
financing statements and recording fees for the deed. Seller will pay taxes on
the deed and recording fees for documents needed to cure title defects. Except
as specifically set forth above, any other charges or fees shall be paid as
normal and customary in Polk County, Florida.


c.  Seller and Purchaser will each be responsible for the fees and expenses of
 their respective attorneys.
 
Seller agrees to indemnify and hold Purchaser harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature
(except those items which under the terms of this Contract specifically become
the obligation of Purchaser), brought by third parties and based on events
occurring on or before the date of closing and which are in any way related to
the ownership, maintenance, or operation of the Subject Property, and all
expenses related thereto, including, but not limited to, court costs and
attorneys' fees.
 

--------------------------------------------------------------------------------


Purchaser agrees to indemnify and hold Seller harmless of and from any and all
liabilities, claims, demands, suits, and judgments, of any kind or nature,
brought by third parties and based on events occurring subsequent to the date of
closing and which are in any way related to the ownership, maintenance or
operation of the Subject Property, and all expenses related thereto, including,
but not limited to, court costs and attorneys' fees.


ARTICLE XIII
ENTRY ON PROPERTY


Purchaser, Purchaser's agents, employees, servants, or nominees, are hereby
granted the right to enter upon the Subject Property at any time prior to
closing for the purpose of inspecting the Subject Property and conducting such
engineering and mechanical tests as Purchaser may deem necessary or advisable,
any such inspections and tests to be made at Purchaser's sole expense. Purchaser
agrees to indemnify and hold Seller harmless from and against any and all
losses, damages, costs, or expenses incurred by Seller as a result of any
inspections or tests made by Purchaser. Purchaser further agrees that upon
completion of any such inspections or tests, the Subject Property will be
restored to its former condition by Purchaser. The obligations of Purchaser to
indemnify Seller for any and all losses, damages, costs, or expenses due to
Purchaser’s inspections and tests and to restore the Subject Property to its
former condition set forth in this Article XIII shall survive the termination or
cancellation of this Contract.


ARTICLE XIV
POSSESSION OF PROPERTY


Possession of the Property free and clear of all uses and encroachments, except
the Permitted Exceptions, shall be delivered to Purchaser at closing.



--------------------------------------------------------------------------------


ARTICLE XV
NOTICES


All notices, demands, or other communications of any type given by the Seller to
the Purchaser, or by the Purchaser to the Seller, whether required by this
Contract or in any way related to the transaction contracted for herein, shall
be void and of no effect unless given in accordance with the provisions of this
paragraph. All notices shall be in writing and delivered to the person to whom
the notice is directed, either in person, by facsimile transmission, or by
United States Mail, as a registered or certified item, return receipt requested.
Notices delivered by mail shall be deemed given when deposited in a post office
or other depository under the care or custody of the United States Postal
Service, enclosed in a wrapper with proper postage affixed, addressed as
follows:
 

  Seller: 
Joe Wang, Trustee
620 E. Colonial Dr.
Orlando, Florida 32803
Telephone No.: (407) 354-3318
Fax No. : (407) 354-3319
Email: JoeWCino@gmail.com
     

 

--------------------------------------------------------------------------------


 

  With required copy to:
Chun-te Wu, Esq.
Law Offices of Miller & Wu, P.L.
802 E. Colonial Drive
Orlando, FL 32803
Telephone No.: (407) 244-0088
Fax No.: (407) 244-0099
Email: loctwu@bellsouth.net
        Purchaser:
Silverleaf Resorts, Inc.
1221 River Bend Dr.
Suite 120
Dallas, Texas 75247
Attn: Robert E. Mead
Telephone: (214) 631-1166
Fax: (214) 905-0514
Email: rmead@silverleafresorts.com
        With required copy to:
George R. Bedell, Esq.
Meadows, Owens, Collier, Reed,
Cousins & Blau, L.L.P.
901 Main St., Suite 3700
Dallas, Texas 75202
Telephone No.: (214) 749-2448
Facsimile No.: (214) 744-3700

 
ARTICLE XVI
REMEDIES


In the event that Seller fails to timely comply with all conditions, covenants
and obligations of Seller hereunder, such failure shall be an event of default
and Purchaser shall have the option (i) to terminate this Contract by providing
written notice thereof to Seller, in which event the Earnest Money (less
$100.00) shall be returned immediately to Purchaser and the parties hereto shall
have no further liabilities or obligations one unto the other; (ii) to waive any
defect or requirement and close this Contract; or (iii) sue Seller for specific
performance or for damages.
 

--------------------------------------------------------------------------------


In the event that Purchaser fails to timely comply with all conditions,
covenants, and obligations Purchaser has hereunder, such failure shall be an
event of default, and Seller's sole remedy shall be to receive the Earnest
Money. The Earnest Money is agreed upon by and between the Seller and Purchaser
as liquidated damages due to the difficulty and inconvenience of ascertaining
and measuring actual damages, and the uncertainty thereof, and no other damages,
rights, or remedies shall in any case be collectible, enforceable, or available
to the Seller other than in this paragraph defined, and Seller shall accept the
Earnest Money as Seller's total damages and relief.


ARTICLE XVII
ASSIGNMENT


Purchaser shall not assign Purchaser’s rights under this Contract without first
obtaining Seller’s prior written approval, which approval shall not be
unreasonably withheld or delayed. In the event of any assignment hereunder,
Purchaser will nevertheless remain liable for the performance of all of
Purchaser’s duties and obligations hereunder.


XVIII
INTERPRETATION AND APPLICABLE LAW


This Agreement shall be construed and interpreted in accordance with the laws of
the State of Florida. Where required for proper interpretation, words in the
singular shall include the plural; the masculine gender shall include the neuter
and the feminine, and vice versa. The terms "successors and assigns" shall
include the heirs, administrators, executors, successors, and assigns, as
applicable, of any party hereto.
 

--------------------------------------------------------------------------------


XIX
AMENDMENT


This Contract may not be modified or amended, except by an agreement in writing
signed by the Seller and the Purchaser. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.


ARTICLE XX
AUTHORITY


Each person executing this Contract warrants and represents that he is fully
authorized to do so.
 
ARTICLE XXI
ATTORNEYS' FEES


In the event it becomes necessary for either party to file a suit to enforce
this Contract or any provisions contained herein, the prevailing party shall be
entitled to recover, in addition to all other remedies or damages, reasonable
attorneys' fees and costs of court incurred in such suit.
 
ARTICLE XXII
DESCRIPTIVE HEADINGS


The descriptive headings of the several paragraphs contained in this Contract
are inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.



--------------------------------------------------------------------------------


ARTICLE XXIII
ENTIRE AGREEMENT


This Contract (and the items to be furnished in accordance herewith) constitutes
the entire agreement between the parties pertaining to the subject matter hereof
and supersedes all prior and contemporaneous agreements and understandings of
the parties in connection therewith. No representation, warranty, covenant,
agreement, or condition not expressed in this Contract shall be binding upon the
parties hereto or shall affect or be effective to interpret, change, or restrict
the provisions of this Contract.


ARTICLE XXIV
MULTIPLE ORIGINALS ONLY


Numerous copies of this Contract may be executed by the parties hereto. Each
such executed copy shall have the full force and effect of an original executed
instrument.


ARTICLE XXV
ACCEPTANCE


Buyer/Purchaser shall have until 5:00 o'clock p.m., July 10, 2005, to execute
and return a fully executed original of this Contract to Seller, otherwise this
Contract shall become null and void. Time is of the essence of this Contract.
The date of execution of this Contract by Buyer/Purchaser shall be the date of
execution of this Contract. If the final date of any period falls upon a
Saturday, Sunday, or legal holiday under the laws of the State of Florida, then
in such event the expiration date of such period shall be extended to the next
day which is not a Saturday, Sunday, or legal holiday under the laws of the
State of Florida.



--------------------------------------------------------------------------------


ARTICLE XXVI
ESCROW


The Escrow Agent receiving funds is authorized and agrees by acceptance of them
to deposit them promptly, hold same in escrow and, subject to clearance,
disburse them in accordance with the terms and conditions of this Contract.
Failure of clearance of funds shall not excuse Purchaser's performance. If in
doubt as to Escrow Agent's duties or liabilities under the provisions of this
Contract, Escrow Agent may, at Escrow Agent's option, continue to hold the
subject matter of the escrow until the parties mutually agree to its
disbursement, or until the judgment of a court of competent jurisdiction shall
determine the rights of the parties or Escrow Agent may deposit the subject
matter of this escrow with the Clerk of the Circuit Court having jurisdiction
over the dispute. Upon notifying all parties concerned of such action, all
liability on the part of Escrow Agent shall fully terminate, except to the
extent of accounting for any items previously delivered out of escrow. Any suit
between Purchaser and Seller where Escrow Agent is made a party because of
acting as Escrow Agent hereunder, or in any suit wherein Escrow Agent
interpleads the subject matter of the escrow, Escrow Agent shall recover
reasonable attorney's fees and costs incurred with the fees and costs charged
and assessed as Court costs in favor of the prevailing parties. The parties
agree that the Escrow Agent shall not be liable to any party or person for
misdelivery to Purchaser or Seller of items subject to this escrow, unless such
misdelivery is due to the willful breach of this Contract by Escrow Agent.


ARTICLE XXVII
REAL ESTATE COMMISSION


In the event that this Contract closes, but not otherwise, Seller agrees to pay
at closing a real estate commission in the amount of six percent (6%) of the
purchase price payable hereunder, such commission to be paid to Cino
International, Inc., a Florida corporation. Seller represents and warrants to
Purchaser that Seller has not contacted or entered into any agreement with any
other real estate broker, agent, or finder in connection with this transaction,
and that Seller has not taken any action which would result in any other real
estate broker's, finder's, or other fees or commissions being due and payable to
any party with respect to the transaction contemplated hereby. Purchaser hereby
represents and warrants to Seller that Purchaser has not contracted or entered
into any agreement with any other real estate broker, agent, finder, or any
other party in connection with this transaction, and that Purchaser has not
taken any action which would result in any other real estate broker's, finder's,
or other fees or commissions being due or payable to any party with respect to
the transaction contemplated hereby. Each party hereby indemnifies and agrees to
hold the other party harmless from any loss, liability, damage, cost, or expense
(including reasonable attorneys' fees) resulting to the other party by reason of
a breach of the representation and warranty made by such party herein.
Notwithstanding anything to the contrary contained herein, the indemnities set
forth in this Article XXVII shall survive the closing.
 

--------------------------------------------------------------------------------


EXECUTED on this the 5th day of July, 2005.




                                                                                    
           SELLER:






/S/ JOE WANG, TRUSTEE                                                    
Joe Wang, Trustee






EXECUTED on this the 23 day of June, 2005.




PURCHASER:


SILVERLEAF RESORTS, INC. 






By: /S/ ROBERT E. MEAD                                                       
Name: Robert E.
Mead                                                              
Its:
CEO                                                                                       
 


RECEIPT OF EARNEST MONEY AND ONE (1) EXECUTED COUNTERPART OF THIS CONTRACT IS
HEREBY ACKNOWLEDGED:


TITLE COMPANY:


FIRST AMERICAN TITLE INSURANCE COMPANY




By:  /S/ MITCHELL S. CORRIVEAU  
Name:  Mitchell S. Vorriveau                 
Its:  VP                                                       




Exhibits to Agreement not filed herewith:


Exhibit A: Property Description
Exhibit B: Surveyor's Certification